6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in claim 21 is a relative term which renders the claim indefinite. The term “substantially” is not define by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9-11, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al US2011/0237920 in view of Mulrooney GB 2541039.

Regarding Claim 1, Glaser discloses a chest tube device with neurostimulation
(Fig. 1, the suction apparatus (11) also has electrodes (13) arranged on the
suction piece 12, [0034]; and for heart and chest surgery, [0003]), the chest tube
device comprising: a tubular member (Fig. 1, the tubular section piece can be
made partially or entirely of rigid material, [0034]); and an electro-analgesic
region to provide neurostimulation to (i)  one or more peripheral
nerves (Fig. 1, electric pulses 19, stimulate nerves on the body part 10 as soon
as the electrode is placed onto the nerve, [0036]) and (ii) one or more nerve
fibers of a thoracic region of a patient (Fig.1, a probe 17 which is configured as
an insertion lead that can penetrate into the muscle to be monitored, as provided

a plurality of strips(212,214) of conductive material extending horizontally along a length of the tubular member(206)[see fig.3a,3c][page 9 of 13 (the re-usable probe (202) comprises a tubular body 206, which may be rigid, semi-rigid or flexible, and a pair of terminally located electrodes (208,210). Conducting wires (212,214) are connected between each electrode (200,210) and an electrical current generator)]. Also, Mulrooney device is capable of providing neurostimulation during recovery from a thoracic procedure. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Glaser to have a plurality of strips of conductive material extending horizontally along a length of the tubular member in view of Mulrooney teachings in order to neurostimulation during recovery from a thoracic procedure.
Regarding Claim 5, Glaser discloses wherein the electro-analgesic region is
disposed along an entire distal surface of the tubular member of the chest tube device (Fig. 1, the suction apparatus (11) also has electrodes (13) arranged on the suction
piece, [0034]; Fig. 3).
Regarding Claim 6, Glaser discloses where the electro-analgesic region further
comprises at least one of (i) electro-stimulating leads (Fig. 1, the probe 17 is inserted into the muscle... differently configured leads can be used, [0036]), and (ii) one or more
electrodes (Fig. 1, the suction apparatus (11) also has electrodes 13 arranged on
the suction piece 12, [0034].)
Regarding Claim 9, Glaser discloses wherein the electro-analgesic region

surface of the tubular member of the chest tube device (Fig. 4, contact
surfaces 30, 32, [0040]).
Regarding Claim 10, Glaser discloses a power source that comprises at least
one of an A/C adapter, a battery, and a rechargeable battery (Fig 1, The electric
stimulation via the electrode can make use of direct currents, pulsed direct
currents as well as alternating currents. [0007]).
Regarding Claim 11, Glaser discloses a pulse generator that provides electrical
signals to the electro-analgesic region (Fig 2, a pulse generator is provided to
generate the electric pulses 19, [0037]).
Regarding claim 22, Glaser discloses wherein the electro-analgesic region is capable to not be activated during the thoracic procedure[(the nerve stimulation device 16 is capable of turning off/on the signal to the electrodes 13 on element 12 , see fig.2)].
Regarding Claim 17, Glaser discloses a chest tube device with neurostimulation
(Fig. 1, The suction apparatus (11) also has electrodes (13) arranged on the
suction piece 12, [0034]; and for heart and chest surgery, [0003]), the chest tube
device comprising: a tubular member (Fig. 1, the tubular section piece can be
made partially or entirely of rigid material, [0034]); an electro-analgesic region to
provide neurostimulation to at least one of (i) one or more peripheral nerves and
(Fig. 1, electric pulses 19, stimulate nerves on the body part 10 as soon as the
electrode is placed onto the nerve, [0036]) (ii) one or more nerve fibers of a
thoracic region of a patient (Fig. 1, a probe 17 which is configured as an insertion
lead that can penetrate into the muscle to be monitored, as provided as the lead,
[0036]) a suction device (Fig. 1, The suction apparatus 11 also has electrodes
(13) arranged on the suction piece, [0034]) to assist in draining at least one
of blood, pleural effusion, and air from the thoracic region (Fig. 2,can pick up

[0035]); and a pulse generator that provides electrical signals to the electro-
analgesic region (Fig 2, A pulse generator is provided to generate the electric
pulses 19, [0037]). Glaser in view of Mulrooney discloses substantially the invention as claimed but failed to disclose wherein an electro-analgesic region comprises a coil of conductive material helically would around the tubular member. However, helical wire wrapped around a tube is known in the medical arts (RE30750: tracheal tube with a helical wire connecting electrodes to the pulse generator). It would have been obvious to one of ordinary skill in the art to modify the electrodes of Mulrooney to be helically wound around the tube, as RE30750 teaches that such structure was known in the medical arts and since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al
US2011/0237920 in view of Mulrooney GB 2541039 as applied to claim 6 above, and further in view of Demarais US8,433,423.

Regarding Claim 8, Glaser discloses substantially the invention as claimed but
fails to explicitly disclose wherein the electro-analgesic region comprises an
electrically conductive polymer. However, Demarais discloses a method for multi-
vessel renal neuromodulation [title]. Demarais discloses a positioning element
that comprises one or more electrode and the positioning element has a
conductive exterior and or fabricated from a conductive polymer that may be

one of ordinary skills in the art by the time the invention was made to modify
Glaser to have an electrical conductive polymer in view of Demarais teachings in
order to yield the predictable result of using it as an electrode to deliver
therapeutic signal.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser
et al US2011/0237920 in view of Mulrooney GB 2541039 as applied to claim 1 above, and further in view of Hamidian Jahromi et al.WO2016/069829.

Regarding Claim 2, Glaser fails to explicitly disclose wherein the tubular member
includes a plurality of drainage holes along an exterior surface of the tubular member
to drain at least one of blood, pleural effusion, and air from the thoracic region. Hamidian is in the art of thoracic catheters (Abstract), and wherein a tubular member includes a plurality of drainage holes  along an exterior surface of the tubular member (Fig. 1, the distal end 4 of the thoracic catheter 2 will preferably are one or more apertures 18, [41]) to drain at least one of blood, pleural effusion, and air from the thoracic region (Fig. 1, The thoracic catheter 2...is used to remove/evacuate air from the pneumothorax or fluids 16 from such cavities, such as, inter alia, blood, effusion, Chyle, or pus. [41]). Also, Hamidian discloses in [42] [fig.2] that the aperture 18 could be, for example, two, three, four, five, six or seven in number, and could be preferably positioned radially/circumferentially aligned 22 along a circumference of the thoracic catheter 2.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glaser with the teaching of Hamidian for the purpose of increasing the
drainage area available to the tubular member. Further, as one will skill in the art

Regarding Claim 3, Glaser discloses a suction device (Fig. 2, Moreover, the
schematically depicted suction piece 12 can be seen, Para. [0035]) to assist in
draining the at least one of blood, pleural effusion, and air from the thoracic
region (Fig. 2,can pick up fluid, for example, blood and can transport it via an
extraction line 62, Para. [0035]; for heart and chest surgery, [0003]).
Regarding Claim 4, Glaser discloses a pulse generator (Fig 2, the device for
nerve stimulation (16) is capable to automatically provide electrical signals ) also has energy supply means to generate electric pulses 19, [0036]) that provides electrical signals to the electro-analgesic region without user intervention during recovery (Fig 2, transmitted to the electrodes (13) via an electric line arranged in or on the extraction line 62, [0036]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Glaser et al US2011/0237920 in view of Hamidian Jahromi et al.WO2016/069829.

Regarding Claim 18, Glaser discloses a method of reducing pain associated with
the placement of a chest tube in a thoracic region of a patient (Fig. 1, and for
heart and chest surgery, [0003]), the method comprising: electrically stimulating
at least one of (i) one or more peripheral nerves (electric pulses 19, stimulate
nerves on the body part 10 as soon as the electrode is placed onto the
nerve, [0036]) and (ii) one or more nerve fibers of the thoracic region of the
patient (a probe 17 which is configured as an insertion lead that can penetrate
into the muscle to be monitored, as provided as the lead, [0036]). Glaser fails to
explicitly disclose inserting a chest tube device into a pleural space of a patient

least one of the ribs of the patient. Hamidian is in the art of thoracic catheters
(Abstract) and teaches inserting a chest tube device into a pleural space of a
patient (Fig 1, the thoracic catheter 2 is inserted into the chest or thoracic cavity 6
in the pleural and/or the pericardial space, para.[41]) and insertion between the
lung and chest wall and at least one of the ribs of the patient (Fig 1, A distal end
4 of the thoracic catheter 2 is inserted into the thoracic cavity 6 of the patient 8
through an incision 9, Para. [41]). It would have been obvious to one of ordinary
skill in the art at the time of the invention to modify Glaser with the teaching of
Hamidian for the purpose of, providing a thoracic catheter device that may be
used as a drug delivery device for anticoagulants, antibiotics, and chemotherapeutics, as well as for medical imaging and endoscopy, as it allows access to the mediastinum as an alternative approach for mediastinoscopy (Para. [20]). Glaser in view of Hamidian discloses substantially the invention as claimed but failed to disclose that the chest tube device comprises a coating of an electrically conductive polymer near a distal end of the chest tube device for providing stimulation. However, Demarais discloses a method for multi-vessel renal neuromodulation [title]. Demarais discloses a positioning element that comprises one or more electrode and the positioning element has a conductive exterior (conductive coating) and or fabricated from a conductive polymer that may be used as an electrode [col.7, lines 23-28]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Glaser in view Hamidian to have the chest tube device comprises a coating of an electrically conductive polymer near a distal end of the chest tube device for providing stimulation in view of Demarais teachings in order to yield the predictable result of using it as an electrode to deliver
therapeutic signal.
Regarding Claim 20, Glaser discloses the step of draining at least one of blood

pleural effusion, and air (Fig. 7, suction openings 64 comes to lie on the surface
of an organ and is consequently closed, air or fluid can still be drawn in through
the bypass opening 80, [0043]) from the thoracic region (for head and chest
surgery such as, for example, masoidectomy and for heart or chest surgery
[0003]).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Glaser et al US2011/0237920 in view of Mulrooney GB 2541039 as applied to claim11 above, and further in view of Gillbe et al GB2,414,410.

Regarding Claim 12, Glaser fails to disclose further comprising a controller to
adjust at least one of (i) a voltage, (it) a current, (iii) a frequency, (iv) a duration,
and (v) a waveform of the electrical signals. However, Gillbe is in the art of
electro-analgesia devices (Title) and teaches a controller to adjust at least one of
(i) a voltage (comprises a control for varying 26 the pulse voltage, Page 15, Line
25), (ii) a current (provide either a current limit or a current control, Page 30, Line
19-20), (iii) a frequency (it is possible to vary the level of sensation between an
intense tingling and little or no sensation by varying only the inter pulse spacing
between 0 and 10 microseconds, Page 43, Line 14-16), (iv) a duration (HPSP
pulses of short duration with dominant harmonics in the 20 kHz to 2MHz region,
Page 35, Line 13-14)), and (v) a waveform of the electrical signals (pulse
widths may be controlled and/or limited, Page 29, Line 26-27). It would have
been obvious to one of ordinary skill in the art at the time of the invention to
modify Glaser with the teaching of Gillbe for the purpose of regulating the power
and sensation being applied to the patient during the use of the electro-analgesic
application, as one familiar in the art will understand, different patients may

Regarding Claim 13, Glaser fails to disclose wherein the voltage of the electrical
signals is between about 0 V and 14 V. However, Gillbe is in the art of electro-
analgesia devices (Title) and teaches the voltage of the electrical signals is
between about 0 V and 14 V (The pulse voltage and preferably the voltage of
each pulse is varied within the range of 0-500V, Page 22, Line 33-32). It would
have been obvious to one of ordinary skill in the art at the time of the invention to
modify Glaser with the teaching of Gillbe for the purpose of regulating the safety
region of the tools used, as one familiar in the art will understand unregulated
voltages may result in undesired muscle contractions, leading to high pain and/or
damage.
Regarding Claim 14, Glaser discloses the chest tube device of claim 12, wherein
the current of the electrical signals is between about 0 mA and 700 mA (Fig. 2,
As a rule, a current surge between, for example, 0.2 mA and 2 mA is
sufficient,[0036]).
Regarding Claim 15, Glaser fails to disclose wherein the frequency of the
electrical signals is between about 0.5 Hz and 10,000 Hz. Gillbe is in the art of
electro-analgesia devices (Title) and teaches the frequency of the electrical
signals is between about 0.5 Hz and 10,000 Hz (the single cycle curve
represents one cycle of a 500kHz square wave repeated at 20 kHz, Page 38,
Line 2-4). It would have been obvious to one of ordinary skill in the art at the time
of the invention to modify Glaser with the teaching of Gillbe for the purpose of
remaining non-disruptive with the natural frequency of the bio electric signals of
the body, as sufficiently higher frequencies may disrupt the membrane potential
of contacted cells, creating excitation.
Regarding Claim 16, Glaser fails to disclose wherein the duration of the electrical

analgesia devices (Title) and teaches duration of the electrical signals is between
about 10 us to 790 ms (the curves are representative of biphasic pulse of 1
microsecond width with zero inter pulse space, Page 38, Line 7-9).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify Glaser with the teaching of Gillbe for the purpose of
preventing cellular damage due to long-lasting electrical contact. Those skilled in
the art will understand that long term contact with electrical potentials, especially
those with enough magnitude to influence nervous pathways, afferent or efferent,
can have a damaging effect.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al
US2011/0237920 in view of Hamidian Jahromi et al.WO2016/069829  and in view of Gillbe et al GB2,414,410.

Regarding Claim 19, Glaser fails to disclose a step of adjusting at least one of (i)
a voltage, (ii) a current, (iii) a frequency, (iv) a duration, and (v) a waveform of the
electrical signals. However, Gillbe is in the field of electro-analgesia (Title) and
teaches a controller to adjust at least one of (i) a voltage (comprises a control for
varying 26 the pulse voltage, Page 15, line 25), (ii) a current (provide either a
current limit or a current control, Page 30, line 19-20), (iii) a frequency (it is
possible to vary the level of sensation between an intense tingling and little or no
sensation by varying only the inter pulse spacing between 0 and 10
microseconds, Page 43, line 14-16), (iv) a duration (HPSP pulses of short
duration with dominant harmonics in the 20 kHz to 2MHz region, Page 35, line
13-14)), and (v) a waveform of the electrical signals (pulse widths may
be controlled and/or limited, Page 29, line 26-27). It would have been obvious to

the teaching of Gillbe for the purpose of regulating the power and sensation
being applied to the patient during the use of the electro-analgesic application, as
one familiar in the art will understand, different patients may respond differently
to the same stimuli.

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. 

Applicant argument regarding claim 1 is moot in view of new grounds of rejection.

In response to applicant’s arguments regarding claim 17 that the electrical signals are provided automatically and without user intervention during recovery and failed to disclose individually, or suggest in combination. The applicant is respectfully advised that it has been held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. In re Venner, 120 USPQ 193 (CCPA 1958). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROLAND DINGA/
Examiner
Art Unit 3792